Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 1 of 12
         Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 2 of 12



               a.        Any party’s disclosure of any protected health information pursuant to this

Protective Order shall be used solely for purposes of this litigation and shall not be used for any

other purpose of any kind. See 45 C.F.R. § 164.512(e)(1).

               b.        For the purposes of this Protective Order, “protected health information”

shall have the same scope and definition as set forth in 45 C.F.R. § 160.103 and 164.501. Protected

health information includes, but is not limited to, health information, including demographic

information, relating to either (a) the past, present, or future physical or mental condition of an

individual, (b) the provision of care to an individual, or (c) the payment for care provided to an

individual, which identifies the individual or which reasonably could be expected to identify the

individual.

               c.        All “covered entities” (as defined by 45 C.F.R. § 160.103) are hereby

authorized to disclose protected health information pertaining to the Protected Patients to counsel

of record in the above-captioned litigation.

               d.        The parties and their attorneys shall be permitted to use or disclose the

protected health information of the Protected Patients for purposes of prosecuting or defending

this action, including any appeals of this case. This includes, but is not necessarily limited to,

disclosure to their attorneys, experts, consultants, court personnel, court reporters, copy services,

and trial consultants.

               e.        Prior to disclosing Protected Patients’ protected health information to

persons involved in this litigation, counsel shall inform each recipient of such information that the

Protected Patients’ protected health information may not be used or disclosed for any purpose

other than this litigation. Counsel shall take all other reasonable steps to ensure that persons




                                                  2
          Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 3 of 12



receiving the Protected Patients’ protected health information do not use or disclose such

information for any purpose other than this litigation.

               f.      The return and/or destruction of the Protected Patients’ protected health

information shall comply with Section 3 of this Protective Order.

               g.      Nothing in this Protective Order authorizes counsel for Plaintiffs to obtain

medical records or information through means other than formal discovery requests, subpoenas,

depositions, pursuant to a patient authorization, or other lawful process.

               h.      While the protected health information of the Protected Patients may be

marked as “Confidential” or “Confidential – Attorneys’ Eyes” only, the disclosure of such

information shall be controlled, governed and authorized pursuant to this Section 1 (including

subparts a. through h.) and, if stamped “Confidential” or “Confidential – Attorneys’ Eyes,” then

subject to the provisions of Section 2 below as well.

               i.      With respect to the production of email communications, the Court hereby

orders all parties and subpoenaed third parties shall disclose such information as it relates to

responsive email communications and neither the parties nor any subpoenaed third party shall

redact the personal health information of any Protected Patient from the contents of any documents

reflecting responsive email communications, unless such information is the subject of an objection

based upon grounds other than the Health Insurance and Portability Act of 1996

(“HIPAA”). Nothing herein is intended to otherwise alter or amend any agreement among the

parties   or   any   subpoenaed     third   parties     related   to   the   production   of   email

communications. Moreover, nothing in this Protective Order is intended to address any privilege

objection raised by any party, which may be raised separately with the Court.




                                                 3
          Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 4 of 12



         SECTION 2.   Nondisclosure of Other Confidential Documents. In addition to the

foregoing limitations on the production of protected health information, the Court further orders

as follows:

         a.    Limitations upon “Stamped Confidential Documents”.         Except with the prior

written consent of the party or other person originally designating a document to be stamped as a

confidential document, or as hereinafter provided under this Protective Order, no “stamped

confidential document” may be disclosed to any person. A “stamped confidential document”

means any document which bears the legend (or which shall otherwise have had the legend

recorded upon it in a way that brings it to the attention of a reasonable examiner) “Confidential”

or “Confidential – Attorneys’ Eyes Only” to signify that it contains information believed to be

subject to protection under the applicable Federal Rules of Civil Procedure and this Protective

Order.

         b.    Confidential Designation of Documents. For purposes of this Protective Order, the

term “document” means all written, recorded, or graphic material, whether produced pursuant to

a request for production, subpoena duces tecum, subpoena, by agreement, or by any other means.

Interrogatory answers, responses to requests for admission, deposition transcripts and exhibits,

pleadings, motions, affidavits, and briefs that quote, summarize, or contain material entitled to

protection may be accorded status as a stamped confidential document, but, to the extent feasible,

shall be prepared in such a manner that the confidential information is bound separately from that

not entitled to protection. Any party may designate any document produced in this litigation as

“Confidential” or “Confidential – Attorneys’ Eyes’ Only” notwithstanding whether it is the

original producing party, subject to the provisions of Section 2.a. of this Protective Order. Any

third party producing documents pursuant to a subpoena shall be provided with a copy of this


                                                4
           Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 5 of 12



Protective Order and shall be permitted to designate any document it produces as confidential

pursuant to the terms of this Protective Order.

         c.       Permissible Disclosure. Notwithstanding Section 2.a. of this Protective Order,

stamped confidential documents may be disclosed to counsel for the parties in this action who are

actively engaged in the conduct of this specific action/litigation as cited in the style above; to the

partners, associates, secretaries, paralegal assistants, and employees of such counsel to the extent

reasonably necessary to render professional services in such litigation; and to court officials

involved in this litigation (including court reporters, persons operating video recording equipment

at depositions, and any special master or mediator appointed by the court). Such documents may

also be disclosed:

                          i.         to the parties involved in this litigation for use in this litigation,

except that neither documents stamped “Confidential” or “Confidential – Attorneys’ Eyes’ Only”

by the Defendant or any third party nor information contained in documents stamped

“Confidential” or “Confidential – Attorneys’ Eyes’ Only” by the Defendant or any third party shall

be provided to any Plaintiff or putative class member except as provided under Section 2.c. or

2.d.2;

                         ii.         to any person designated by the Court in the interest of justice, upon

such terms as the Court may deem proper; and



2
  Counsel for defendant agreed that, between the date of submission of the Proposed Protective Order, and the hearing
currently scheduled for June 22, 2020, at which time the parties will seek direction from the Court on the method of
production of documentation identifying anonymous declarants for Plaintiffs, counsel for Defendants will not disclose
to Defendant any such document, which Plaintiffs’ counsel may mark as “Confidential – Attorneys’ Eyes Only.”
Thereafter, the parties will abide by any guidance provided by the Court. Plaintiffs have agreed to this limitation solely
for the purpose of expediting discovery prior to the June 22, 2020 Status Conference and reserve the right to argue
that the same restrictions applied to Plaintiffs with respect to documents designated “Confidential – Attorneys’ Eyes
Only” by Defendant should equally apply to Director McDonough for documents designated “Confidential –
Attorneys’ Eyes Only” by Plaintiffs.

                                                            5
         Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 6 of 12



                    iii.       to persons noticed for depositions or designated as trial witnesses to

the extent reasonably necessary in preparing to testify; to outside consultants or experts retained

for the purpose of assisting counsel in the litigation; to employees of parties involved solely in one

or more aspects of organizing, filing, coding, converting, storing, or retrieving data or designing

programs for handling data connected with these actions, including the performance of such duties

in relation to a computerized litigation support system; and to employees of third- party contractors

performing one or more of these functions; provided however, that in all such cases the individual

to whom disclosure is to be made has signed, and counsel for the relevant party has maintained a

form containing: (a) a recital that the signatory has read and understands this Protective Order;

and (b) a recital that the signatory understands that unauthorized disclosures of the stamped

confidential documents may constitute contempt of Court. If a party marks confidential material

with the additional designation “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” then that

material shall not be disclosed to anyone other than counsel of record for the parties and personnel

directly employed by counsel of record. If either party seeks broader disclosure of the material,

counsel shall confer in good faith to negotiate appropriate redactions or restrictions that would

allow such disclosure before bringing the matter to the attention of the Court.

       d.      Declassification. If a party to this Protective Order who is to receive any stamped

confidential documents produced in accordance with this Order disagrees with respect to its

designation as confidential, in full or in part, it shall notify the designating party in writing, and

the parties will thereupon confer in good faith as to the status of the subject information proffered

within the context of this Protective Order. If the parties are unable to agree upon the status of the

subject information, any party to this Protective Order may raise the issue of such designation with

the Court, which shall decide the issue. The Court may raise the issue of designation of the


                                                  6
          Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 7 of 12



protected status without request from a party. In any disagreement over a designation of

confidentiality, the designating party bears the burden of proving that the designated information

is protected under the Federal Rules of Civil Procedure.

       e.          Confidential Information in Depositions. In the context of depositions taken in this

matter, the following shall apply:

              i.          A deponent may during any deposition be shown and examined about

stamped confidential documents if the provisions of Section 2.c. are complied with. Deponents

shall not retain or copy portions of the transcript of their depositions that contain confidential

information not provided by them or the entities they represent unless they sign the form prescribed

in Section 2.c. A deponent who is not a party or a representative of a party shall be furnished a

copy of this Protective Order before being examined about, or asked to produce, potentially

confidential documents.

             ii.          Parties (and deponents) may, within seven (7) days after receiving a

deposition transcript, designate pages of the transcript (and exhibits thereto) as confidential.

Confidential information within the deposition transcript may be designated by underlining the

portions of the pages that are confidential and marking such pages with the following legend:

“Confidential -- Subject to Protection Pursuant to Court Order.” Until expiration of the seven-day

period, the entire deposition will be treated as subject to protection against disclosure under this

order. If no party or deponent timely designates confidential information in a deposition, then none

of the transcript will be treated as confidential; if a timely designation is made, the confidential

portions and exhibits shall be filed under seal separate from the portions and exhibits not so

marked.




                                                    7
            Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 8 of 12



       f.       Confidential Information at Trial. Subject to the Federal Rules of Evidence,

stamped confidential documents and other confidential information may be offered in evidence at

trial or any court hearing, provided that the proponent of the evidence gives three (3) business days

advance notice to counsel for any party or other person that designated the information as

confidential. Any party may move the Court for an order that the evidence be received in

camera or under other conditions to prevent unnecessary disclosure. The Court will then

determine whether the proffered evidence should continue to be treated as confidential information

and, if so, what protection, if any, may be afforded to such information at the trial.

       g.       Subpoena by Other Courts or Agencies. If another court or an administrative agency

subpoenas or orders production of stamped confidential documents that a party has obtained under

the terms of this Protective Order, such party shall promptly notify the party or other person who

designated the document as confidential of the pendency of such subpoena or order.

       h.       Filing. Stamped confidential documents need not be filed with the clerk except

when required in connection with motions for summary judgment or other evidentiary matters

pending before the Court. If filed, they shall be filed under seal and shall remain sealed while in

the office of the clerk so long as they retain their status as stamped confidential documents. To

the extent that any materials subject to this Protective Order (or any pleading, motion, or

memorandum disclosing them) are proposed to be filed or are filed with the Court, those materials

and papers, or any portion thereof which discloses confidential information, shall be filed under

seal (by the filing party) with the Clerk of Court with a simultaneous motion pursuant to Local

Rule 104.13(c) (hereinafter the “Interim Sealing Motion”), in accordance with the Court’s

Electronic Filing Requirements and Procedures for Civil Cases. The Interim Sealing Motion shall

be governed by Local Rule 105.11. If confidential documents are filed, they shall remain sealed


                                                  8
            Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 9 of 12



while in the office of the Clerk of Court so long as they retain their status as stamped confidential

documents. Even if the filing party believes that the materials subject to the Protective Order are

not properly classified as confidential, the filing shall file the Interim Sealing Motion; provided,

however, that the filing of the Interim Sealing Motion shall be wholly without prejudice to the

filing party’s rights under Section 2.d. of this Protective Order.

       i.       Restricted Copying. If a document contains information so sensitive that its

reproduction should be limited, it shall bear the additional legend “Copying Restricted.” Such

documents can be saved within the receiving parties’ document management systems, but must be

saved in a manner that alerts users of the document management system that the document is

restricted and cannot be reviewed, printed, copied or saved elsewhere without authorization from

a designated member of the litigation team. Such documents shall not be printed except for the

purpose of use in depositions or filing under seal with the Court. Application for relief from this

restriction against copying may be made to the Court, with notice to counsel so designating the

document, or the parties may themselves agree in writing to allow copying of such documents

under terms and conditions negotiated by them.

       j.       Use. Persons obtaining access to stamped confidential documents under this

Protective Order shall use the information only for preparation and trial of this specific

action/litigation specified by the style above (including appeals and retrials), and shall not use such

information for any other purpose, including business, governmental, commercial, administrative,

or other judicial proceedings.

       k.       Responsibility of Attorneys. The attorneys of record are responsible for employing

reasonable measures, consistent with this Protective Order, to control duplication of, access to, and




                                                  9
         Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 10 of 12



distribution of copies of stamped confidential documents. Parties shall not duplicate any stamped

confidential document except working copies and for filing in Court under seal.

        l.          No Waiver.

               i.         Review of the confidential documents and information by counsel, experts,

or consultants for the litigants in the litigation shall not waive the confidentiality of the documents

or objections to production.

             ii.          The inadvertent, unintentional, or in camera disclosure of confidential

document and information shall not, under any circumstances, be deemed a waiver, in whole or in

part, of any party’s claims of confidentiality, provided that the party believing the document or

information to be confidential has taken prompt, reasonable steps upon learning of the disclosure

to inform other parties of the assertion of confidentiality.

             iii.         In addition, nothing in this Protective Order shall be deemed a waiver of the

Plaintiffs’ or Defendant’s right (a) to oppose any subsequent motion for a protective order; or (b)

to oppose any objection by the other party to the production of materials or documents in response

to requests for discovery in this litigation.

        SECTION 3. Return or Destruction of Documents. Within thirty (30) days after all

matters in this lawsuit have been finally resolved, including but not limited to any appeal and

proceeding on remand, each party holding material that was marked “Confidential” or

“Confidential – Attorneys’ Eyes Only” shall return or destroy all such documents (including

physical or electronic copies of such documents, if any), from the party to which they were

produced. The party returning or destroying the confidential material may retain a log of

documents produced which may identify the individual documents being returned or destroyed in

a manner that does not breach their confidentiality.


                                                   10
Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 11 of 12
Case 8:20-cv-01028-PX Document 108 Filed 06/19/20 Page 12 of 12



                                   By:   /s/ Kenneth S. Steely
                                         Andrew J. Murray
                                         Shelley Lynn Johnson
                                         Ann Elizabeth Koshy
                                         PRINCE GEORGE’S COUNTY
                                         OFFICE OF LAW
                                         Wayne K. Curry
                                         Administration Building
                                         1301 McCormick Dr., Suite 4100
                                         Largo, MD 20774
                                         sljohnson@co.pg.md.us
                                         Phone: (301) 952-3071

                                         William Lunsford
                                         Kenneth S. Steely
                                         Stephen C. Rogers
                                         MAYNARD, COOPER & GALE, P.C.
                                         655 Gallatin Street
                                         Huntsville, Alabama 35801
                                         Telephone: (256) 551-0171
                                         Facsimile: (256) 512-0119
                                         blunsford@maynardcooper.com
                                         ksteely@maynardcooper.com
                                         srogers@maynardcooper.com

                                         Attorneys for Director Mary Lou
                                         McDonough




                              12
